McVICAR, District Judge.
On June 18, 1953, plaintiff was operating an automobile in a northerly direction on Lebanon Church Road in Allegheny County. While so doing, a tractor and trailer operated by defendant ran into plaintiff’s automobile from the rear, causing injury to plaintiff and also to his automobile. Plaintiff alleges, inter alia, that the injury to him and his car was caused by the negligence of the defendant in operating the trailer and tractor without a proper lookout ahead, at an excessive rate of speed and without proper control. The Court instructed the jury what was negligence and they would have to find said negligence of defendant before rendering a verdict in favor of the plaintiff and also find that the plaintiff was not guilty of contributory negligence. The jury returned a verdict in favor of the plaintiff May 10, 1956, in the amount of $30,000.
 This action is now before us on motion for judgment by defendant in accordance with its motion for a directed verdict, or for a new trial. I am of the opinion that the case was properly and legally submitted to the jury, and, therefore, that the motion for judgment must be refused. However, I am of the opinion that the verdict of the jury under the evidence was excessive as to damages, and, therefore, the motion for a new trial will be granted unless plaintiff is willing to accept a lesser amount.
Order of Court
And Now, to-wit, this 10th day of April, 1957, this case came on for hearing on defendant’s motion for judgment in accordance with its motion for a directed verdict, or for a new trial, and after hearing and consideration thereof, it is ordered and directed that the motion for judgment be, and it is hereby, refused.
It is further ordered and directed that if within ten days of the filing hereof, *884plaintiff files in the record of this Court a written stipulation agreeing to 'accept $18,000 in lieu of the jury’s verdict of $30,000, then defendant’s motion for a new trial is refused. Otherwise, th'e motion for a new trial is granted.